--------------------------------------------------------------------------------

Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT

 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 30, 2005,
between LIMELIGHT MEDIA GROUP, INC., a Nevada corporation (the “Company”), and
each Person whose name appears on Schedule A attached hereto (each a “Former
IMPART Shareholder”).
 
W  I  T  N  E  S  S  E  T  H:




WHEREAS, pursuant to the terms of an Agreement and Plan of Merger dated as of
June 30, 2005 (the “Merger Agreement”) between the Company, IMPART, Inc., a
Washington corporation (“IMPART”), and Limelight Merger II Corp., a Washington
corporation, on the date hereof, the Company has agreed to issue to certain
Former IMPART Shareholders such number of shares of Common Stock, $.001 par
value, of the Company as determined pursuant to the Merger Agreement; and


WHEREAS, as a condition precedent to the consummation of the transactions
contemplated by the Merger Agreement, the Company has agreed to provide certain
registration rights pursuant to the terms of this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:


1.             Definitions.    For purposes of this Agreement, capitalized terms
used herein shall have the meanings set forth in the preambles hereto and in
this Section 1.
 
1.1    “Additional Shares” shall have the meaning assigned in Section 2.2.


1.2    “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.


1.3    “Common Stock” shall mean the common stock, par value $.001 per share, of
the Company or, in the case of a conversion, reclassification or exchange of
such shares of such Common Stock, shares of the stock issued or issuable in
respect of such shares of Common Stock, and all provisions of this Agreement
shall be applied appropriately thereto and to any stock resulting therefrom.


1.4    “Demand Date” shall have the meaning assigned in Section 2.1.
 

--------------------------------------------------------------------------------



1.5    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar federal statute enacted hereafter, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect
from time to time.


1.6    “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the Commission which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the Commission.


1.7    “Form S-3 Initiating Holders” shall have the meaning assigned in Section
4.1.


1.8    “Holder” shall mean any holder of Registrable Securities.


1.9    “Indemnified Party” shall have the meaning assigned in Section 7.3.


1.10    “Indemnifying Party” shall have the meaning assigned in Section 7.3.


1.11    “Initiating Holders” shall mean Holders representing at least fifty-one
percent (51%) of the total number of Registrable Securities.


1.12    “Person” shall mean any individual, firm, corporation, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, government (or an agency or political subdivision thereof) or other
entity of any kind.


1.13    “Other Stockholders” shall have the meaning assigned in Section 2.2.


1.14    “Register”, “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement with the
Commission in compliance with the Securities Act and applicable rules and
regulations thereunder, and the declaration or ordering of the effectiveness of
such registration statement by the Commission.


1.15    “Registrable Securities” shall mean (A) the shares of Common Stock
issued to the Former IMPART Shareholders pursuant to the Merger Agreement, and
(B) any stock of the Company issued as a dividend or other distribution with
respect to, or in exchange for or in replacement of, the shares of Common Stock
referred to in clause (A); provided, however, that such shares of Common Stock
shall only be treated as Registrable Securities hereunder if and so long as they
have not been sold in a registered public offering or have not been sold to the
public pursuant to Rule 144 under the Securities Act or any similar or successor
rule.


1.16    “Registration Expenses” shall mean all expenses incurred by the Company
in compliance herewith, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, the reasonable fees and expenses (subject
to documentation thereof) of one counsel for all Holders and Other Stockholders,
and the expense of any special audits incident to or required by any such
registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).
 
2

--------------------------------------------------------------------------------



1.17    “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar federal statute enacted hereafter, and the rules and regulations of
the Commission thereunder, all as the same shall be in effect from time to time.


1.18    “Selling Expenses” shall mean all underwriting discounts and commissions
applicable to the sale of Registrable Securities.




2.             Requested Registration.


2.1    Request for Registration. At any time after June 30, 2007 (such date
being hereinafter referred to as the “Demand Date”), if the Company shall
receive from Initiating Holders a written request that the Company effect any
registration with respect to Registrable Securities the Company will:
 
                                          (a)    promptly give written notice of
the proposed registration to all other Holders; and
 
                                          (b)    as soon as practicable, use all
reasonable efforts to effect such registration (including, without limitation,
the execution of an undertaking to file post- effective amendments, appropriate
qualification under the blue sky or other state securities laws requested by
Initiating Holders and appropriate compliance with applicable regulations issued
under the Securities Act) as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any Holder or Holders joining in such request
as are specified in a written request given within thirty (30) days after
receipt of such written notice from the Company; provided that the Company shall
not be obligated to effect, or to take any action to effect, any such
registration pursuant to this Section 2:
 
                                                    (i)    in any particular
jurisdiction in which the Company would be required to execute a general consent
to service of process in effecting such registration, qualification or
compliance, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act or applicable
rules or regulations thereunder;
 
                                                    (ii)    less than ninety
(90) calendar days after the effective date of any registration declared or
ordered effective other than a registration on Form S-3 or Form S-8;
 
                                                   (iii)    if, while a
registration request is pending pursuant to this Section 2, the Company
determines, in the good faith judgment of the Board of Directors of the Company,
with the advice of counsel, that the filing of a registration statement would
require the disclosure of non-public material information the disclosure of
which would have a material adverse effect on the Company or would otherwise
materially adversely affect a financing, acquisition, disposition, merger or
other significant transaction, in which event the Company shall deliver a
certificate to such effect signed by its President to the proposed selling
Holders and the Company shall not be required to effect a registration pursuant
to this Section 2 until the earlier of (A) three (3) days after the date upon
which such material information is disclosed to the public or ceases to be
material, or (B) ninety (90) days after the Company makes such good faith
determination; provided, however, that the Company shall not utilize the right
under this Section 2.1(a)(iii) more than once in any twelve (12) month period;
or
 
3

--------------------------------------------------------------------------------


 
                                                    (iv)    except as set forth
in Section 2.5, after the second such registration pursuant to this Section 2.1
has been declared or ordered effective.


Subject to the foregoing clauses (i), (ii), (iii) and (iv), the Company shall
file a registration statement covering the Registrable Securities so requested
to be registered as soon as practicable after receipt of the request or requests
of the Initiating Holders.


2.2     Additional Shares to be Included. The registration statement filed
pursuant to the request of the Initiating Holders may, subject to the provisions
of Sections 2.4 and 3.3 below, include (a) other securities of the Company (the
"Additional Shares") which are held by (i) officers or directors of the Company
who, by virtue of agreements with the Company, are entitled to include their
securities in any such registration, or (ii) other persons who, by virtue of
agreements with the Company, are entitled to include their securities in any
such registration (the "Other Stockholders"), and (b) securities of the Company
being sold for the account of the Company.


2.3     Underwriting.


(a)    If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to this Section 2 and the
Company shall include such information in the written notice to other Holders
referred to in Section 2.1 above. The right of any Holder to registration
pursuant to this Section 2 shall be conditioned upon such Holder's participation
in such underwriting and the inclusion of such Holder's Registrable Securities
in the underwriting to the extent provided herein and subject to the limitations
provided herein. A Holder may elect to include in such underwriting all or a
part of the Registrable Securities he holds.


(b)    The Company shall (together with all Holders, officers, directors and
Other Stockholders proposing to distribute their securities through such
underwriting) negotiate and enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
such underwriting by a majority in interest of the Initiating Holders, which
underwriter(s) shall be reasonably acceptable to the Company.


2.4     Limitations on Shares to be Included. Notwithstanding any other
provision of this Section 2, if the representative of the underwriters advises
the Initiating Holders in writing that marketing factors require a limitation on
the number of shares to be underwritten, first the Additional Shares and any
securities being sold for the account of the Company shall be excluded from such
registration pursuant to the priorities set forth in Section 3.3 of this
Agreement and, if a limitation on the number of shares is still required, the
number of shares that may be included in the registration and underwriting shall
be allocated among all Holders, including Initiating Holders, in proportion, as
nearly practicable, to the respective amounts of Registrable Securities which
they have requested to be included in such registration statement. If the
Company or any Holder, officer, director or Other Stockholder who has requested
inclusion in such registration as provided above disapproves of the terms of any
such underwriting, such Person may elect to withdraw such Person's Registrable
Securities or Additional Shares therefrom by written notice to the Company and
the underwriter and the Initiating Holders. Any Registrable Securities or other
securities excluded shall also be withdrawn from such registration. No
Registrable Securities or Additional Shares excluded from such registration by
reason of such underwriters’ marketing limitation shall be included in such
registration. To facilitate the allocation of shares in accordance with this
Section 2.4, the Company or underwriter or underwriters selected as provided
above may round the number of Registrable Securities of any Holder which may be
included in such registration to the nearest 100 shares.
 
4

--------------------------------------------------------------------------------



2.5     Additional Demand Registration. If with respect to the last registration
permitted to be exercised by the Holders of Registrable Securities under Section
2.1, the Holders are unable to register all of their Registrable Securities
because of the operation of Section 2.4 hereof, such Holders shall be entitled
to require the Company to effect one additional registration to afford the
Holders an opportunity to register all such Registrable Securities. Such
additional registration shall again be subject to the provisions of this Section
2.


3.            Company Registration.


3.1    If the Company shall determine to register under the Securities Act any
of its equity securities or securities convertible into equity securities either
for its own account or the account of a security holder or holders exercising
any demand registration rights, other than a registration relating solely to
employee benefit plans, or a registration relating solely to a Commission Rule
145 transaction, or a registration on Form S-4 or S-8 (or any successor forms
thereto), the Company will:
 
                                           (a)    promptly give to each Holder
written notice thereof (which shall include a list of the jurisdictions in which
the Company intends to attempt to qualify such securities under the applicable
blue sky or other state securities laws); and
 
                                            (b)    include in such registration
(and, subject to Section 2.1(b)(i), any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or request, made by any
Holder within thirty (30) days after receipt of the written notice from the
Company described in clause (a) above, except as set forth in Section 3.3 below.
Such written request may specify all or a part of a Holder’s Registrable
Securities.
 
5

--------------------------------------------------------------------------------



3.2      Underwriting. If the registration of which the Company gives notice is
for a registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to Section
3.1(a). The right of any Holder to registration pursuant to this Section 3 shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall (together with the Company and any officers,
directors or Other Stockholders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected by the Company.


3.3      Limitations on Shares to be Included. Notwithstanding any other
provision of this Section 3, if the representative of the underwriters advises
the Company in writing that marketing factors require a limitation or
elimination on the number of shares to be underwritten, the representative may
(subject to the allocation priority set forth below) limit the number of or
eliminate the Registrable Securities to be included in the registration and
underwriting. The Company shall so advise all holders of securities requesting
registration, and the number of shares of securities that are entitled to be
included in the registration and underwriting shall be allocated as follows:
first, if such underwritten offering shall have been initiated by the Company
for the sale of securities for its own account, to the Company for securities
being sold for its own account; second, among the Holders and the Other
Stockholders, in proportion, as nearly as practicable, to the respective amounts
of Registrable Securities which they requested to be included in such
registration; and thereafter, the number of shares that may be included in the
registration statement and underwriting shall be allocated among all officers or
directors, in each case in proportion, as nearly as practicable, to the
respective amounts of Additional Shares which they requested to be included in
such registration at the time of filing the registration statement. If any
Holder of Registrable Securities or any officer, director or Other Stockholder
disapproves of the terms of any such underwriting, he may elect to withdraw
therefrom by written notice to the Company and the underwriter. Any Registrable
Securities or other securities excluded or withdrawn from such underwriting
shall also be withdrawn from such registration. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 3
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.


4.             Registrations on Form S-3.


4.1      Anything contained in Section 2 to the contrary notwithstanding, at any
time after the Demand Date and if the Company is then qualified for the use of
Form S-3, the Holders representing (on a fully diluted basis) at least twenty
percent (20%) of the total number of Registrable Securities (the “Form S-3
Initiating Holders”) shall have the right to request in writing unlimited
registrations of Registrable Securities on Form S-3, which request or requests
shall (i) specify the number of Registrable Securities intended to be sold or
disposed of and the holders thereof and (ii) state the intended method of
disposition of such Registrable Securities, and upon receipt of any such
request, the Company shall use all reasonable efforts promptly to effect the
registration under the Securities Act of the Registrable Securities so requested
to be registered. A requested registration on Form S-3 in compliance with this
Section 4 shall not count as a registration statement initiated pursuant to
Section 2 for purposes of determining the number of registrations which may be
requested by the Initiating Holders under such Section, but shall otherwise be
treated as a registration initiated pursuant to, and shall be subject to, the
provisions of Section 2.
 
6

--------------------------------------------------------------------------------



4.2    Anything contained in Section 4.1 to the contrary notwithstanding, the
Company shall not be obligated to effect, or take any action to effect, any
registration under the Securities Act pursuant to Section 4.1:
 
                                          (a)    Unless the Form S-3 Initiating
Holders propose to dispose of shares of Registrable Securities having an
aggregate price to the public (before deduction of Selling Expenses) of more
than $7,500,000;
 
                                          (b)    Within one hundred eighty (180)
days of the effective date of the most recent registration pursuant to this
Section 4 in which securities held by the requesting Holder could have been
included for sale or distribution;
    
                                          (c)    In any particular jurisdiction
in which the Company would be required to execute a general consent to service
of process in effecting such registration, qualification or compliance, unless
the Company is already subject to service in such jurisdiction and except as may
be required by the Securities Act or applicable rules or regulations thereunder;


                                          (d)    If the Company shall furnish to
the Form S-3 Initiating Holders a certificate signed by the President of the
Company stating that the Company intends in good faith to file within ninety
(90) days after the date of such notice a registration statement pertaining to
securities of the Company and in which the Form S-3 Initiating Holders may
request inclusion of Registrable Securities pursuant to Section 3, then, during
the period starting with the date of such notice and ending on the date six (6)
months immediately following the effective date of such registration statement,
provided that the Company actively employs in good faith all reasonable efforts
to cause such registration statement to become effective; provided, however,
that the Company may only delay an offering pursuant to this Section 4.2(d) for
a period of not more than ninety (90) days, if a filing of any other
registration statement is not made within that period and the Company may only
exercise the right specified in this clause (d) once in any twelve (12) month
period; or


                                           (e)    If the Company determines, in
the good faith judgment of the Board of Directors of the Company, with the
advice of counsel, that the filing of a registration statement would require the
disclosure of non-public material information the disclosure of which would have
a material adverse effect on the Company or would otherwise materially adversely
affect a financing, acquisition, disposition, merger or other significant
transaction, in which event the Company shall deliver a certificate to such
effect signed by its President to the Form S-3 Initiating Holders and the
Company shall not be required to effect a registration under this Section 4
until the earlier of (A) three (3) days after the date upon which such material
information is disclosed to the public or ceases to be material, or (B) ninety
(90) days after the Company makes such good faith determination; provided,
however, that the Company shall not utilize the right under this Section 4.2(e)
more than once in any twelve (12) month period
 
7

--------------------------------------------------------------------------------



5.             Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to
Sections 2, 3 or 4 of this Agreement shall be borne by the Company, except that
Selling Expenses shall be borne pro rata by each Holder in accordance with the
number of shares sold.


6.             Registration Procedures.


6.1    In the case of each registration effected by the Company pursuant to this
Agreement, the Company will keep each Holder advised in writing as to the
initiation of each registration and as to the completion thereof and will, at
its expense:


                                          (a)    Use all reasonable efforts to
keep such registration effective for a period of one hundred eighty (180) days
or until the Holder or Holders have completed the distribution described in the
registration statement relating thereto, whichever first occurs; provided,
however, that the Company will keep such registration effective for longer than
one hundred eighty (180) days if the costs and expenses associated with such
extended registration are borne by the selling Holders; and provided, further,
that in the case of any registration of Registrable Securities on Form S-3 which
are intended to be offered on a continuous or delayed basis, such one hundred
eighty (180) day period shall, at the cost and expense of the Company, be
extended, if necessary, to keep the registration statement effective until all
such Registrable Securities are sold, provided that Rule 415, or any successor
rule under the Securities Act, permits an offering on a continuous or delayed
basis, and provided, further, that applicable rules and regulations under the
Securities Act governing the obligation to file a post-effective amendment
permit, in lieu of filing a post-effective amendment which (y) includes any
prospectus required by Section 10(a)(3) of the Securities Act, or (z) reflects
facts or events representing a material or fundamental change in the information
set forth in the registration statement, the incorporation by reference of
information otherwise required to be included in such post-effective amendment
covered by (y) and (z) above to be contained in periodic reports filed pursuant
to Section 13 or 15(d) of the Exchange Act in the registration statement;


                                         (b)    Prepare and file with the
Commission such amendments and supplements to such registration statement and
the prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement;


                                          (c)    Furnish such number of
prospectuses and other documents incident thereto, including any amendment of or
supplement to the prospectus, as a Holder from time to time may reasonably
request;


                                          (d)    Notify each seller of
Registrable Securities covered by such registration statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or incomplete in the
light of the circumstances then existing, and at the request of any such seller,
prepare and furnish to such seller a reasonable number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;
 
8

--------------------------------------------------------------------------------



                                          (e)    List all such Registrable
Securities registered in such registration on each securities exchange or
automated quotation system on which the Common Stock of the Company is then
listed;


                                           (f)    Provide a transfer agent and
registrar for all Registrable Securities and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
 
                                          (g)    Make available for inspection
by any seller of Registrable Securities, any underwriter participating in any
disposition pursuant to such registration statement, and any attorney or
accountant retained by any such seller or underwriter, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company's officers and directors to supply all information reasonably
requested by any such seller, underwriter, attorney or accountant in connection
with such registration statement;


                                           (h)    Furnish to each selling Holder
upon request a signed counterpart, addressed to each such selling Holder, of:


                                                     (i)    an opinion of
counsel for the Company, dated the effective date of the registration statement
in form reasonably acceptable to the Company and such counsel, and


                                                     (ii)    “comfort” letters
signed by the Company’s independent public accountants who have examined and
reported on the Company’s financial statements included in the registration
statement, to the extent permitted by the standards of the American Institute of
Certified Public Accountants, covering such matters as are customarily covered
in opinions of issuer's counsel and accountants’“comfort” letters delivered to
underwriters in underwritten public offerings of securities;


                                           (i)    Furnish to each selling Holder
upon request a copy of all documents filed with and all correspondence from or
to the Commission in connection with any such offering; and
 
                                           (j)    Make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months, but not more than eighteen (18) months,
beginning with the first month after the effective date of the registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act.
 
9

--------------------------------------------------------------------------------


 
6.2    It shall be a condition precedent to the obligations of the Company to
take any action pursuant to this Agreement that the Holders proposing to
register Registrable Securities shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them, and their
intended method of distribution of such Registrable Securities as the Company
shall reasonably request and as shall be required in connection with the action
to be taken by the Company.


6.3    In connection with the preparation and filing of each registration
statement under this Agreement, the Company will give the Holders on whose
behalf such Registrable Securities are to be registered and their underwriters,
if any, and their respective counsel and accountants, the opportunity to review
such registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and will give each
such Holder such access to the Company's books and records and such
opportunities to discuss the business of the Company with its officers, its
counsel and the independent public accountants who have certified the Company's
financial statements, as shall be necessary, in the opinion of such Holders or
such underwriters or their respective counsel, in order to conduct a reasonable
and diligent investigation within the meaning of the Securities Act.


7.             Indemnification.


7.1    Indemnification by the Company. The Company will indemnify each Holder,
each of its officers, employees, agents, directors and partners (including
partners of partners and shareholders of such partners), and each person
controlling (within the meaning of the Securities Act) such Holder, with respect
to which registration, qualification or compliance has been effected pursuant to
this Agreement, and each underwriter, if any, and each Person who controls any
underwriter, against all claims, losses, damages and liabilities (or actions,
proceedings or settlements in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act or any rule or regulation thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance, and will
reimburse each such Holder, each of its officers, employees, agents, directors
and partners (including partners of partners and shareholders of such partners),
and each person controlling (within the meaning of the Securities Act) such
Holder, each such underwriter and each Person who controls any such underwriter,
for any legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, loss, damage, liability
or action as the same are incurred, provided that the Company will not be liable
in any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any untrue statement or omission made in
reliance upon and based upon written information furnished to the Company by
such Holder or underwriter and stated to be specifically for use therein.
 
10

--------------------------------------------------------------------------------


 
                                7.2 Indemnification by the Holders. Each Holder
will, if Registrable Securities held by him are included in the securities as to
which such registration, qualification or compliance is being effected,
indemnify the Company, each of its directors and officers and each underwriter,
if any, of the Company's securities covered by such a registration statement,
each person who controls the Company (other than such Holder) or such
underwriter within the meaning of the Securities Act and the rules and
regulations thereunder, each other such Holder and each of their officers,
directors and partners, and each Person controlling such Holder or other
stockholder, against all claims, losses, damages, expenses and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained, on the effective date
thereof, in any such registration statement, prospectus, offering circular or
other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company, each of its directors
and officers, each underwriter or control Person, each other Holder and each of
their officers, directors and partners and each Person controlling such Holder
or other stockholder for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein; provided, however, that in no event shall the liability of any Holder
for indemnification under this Section 7 in its capacity as a seller of
Registrable Securities exceed the amount equal to the proceeds to such Holder of
the securities sold in any such registration; and provided further, however,
that no selling Holder shall be required to indemnify any Person against any
liability arising from any untrue or misleading statement or omission contained
in any preliminary prospectus if such deficiency is corrected in the final
prospectus or for any liability which arises out of the failure of any Person to
deliver a prospectus as required by the Securities Act.


7.3 Notices of Claims, Procedures, etc. Each party entitled to indemnification
under this Section 7 (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at the Indemnified Party's sole expense, and
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 7 unless such failure is prejudicial to the ability of
Indemnifying Party to defend such claim or action. Notwithstanding the
foregoing, such Indemnified Party shall have the right to employ its own counsel
in any such litigation, proceeding or other action if (i) the employment of such
counsel has been authorized by the Indemnifying Party, in its sole and absolute
discretion, or (ii) the named parties in any such claims (including any
impleaded parties) include any such Indemnified Party and the Indemnified Party
and the Indemnifying Party shall have been advised in writing (in suitable
detail) by counsel to the Indemnified Party either (A) that there may be one or
more legal defenses available to such Indemnified Party which are different from
or additional to those available to the Indemnifying Party, or (B) that there is
a conflict of interest by virtue of the Indemnified Party and the Indemnifying
Parties having common counsel, in any of which events, the legal fees and
expenses of a single counsel for all Indemnified Parties with respect to each
such claim, defense thereof, or counterclaims thereto shall be borne by
Indemnifying Party. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall cooperate to the extent reasonably
required and furnish such information regarding itself or the claim in question
as an Indemnifying Party may reasonably request in writing and as shall be
reasonably required in connection with defense of such claim and litigation
resulting therefrom.
 
11

--------------------------------------------------------------------------------



8.            Information by Holder. Each Holder of Registrable Securities shall
furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification or compliance referred to in this Agreement.


9.             Transfer or Assignment of Registration Rights. The rights to
cause the Company to register securities granted by the Company under this
Agreement may be transferred or assigned by a Holder to a transferee or assignee
of any Registrable Securities; provided that the Company is given written notice
at or prior to the time of said transfer or assignment, stating the name and
address of said transferee or assignee and identifying the securities with
respect to which such registration rights are being transferred or assigned; and
provided further that the transferee or assignee of such rights assumes in
writing the obligations of a Holder under this Agreement to the Company and
other Holders in effect at the time of transfer under all effective agreements.


10.           Exchange Act Compliance. So long as the Company remains subject to
the reporting requirements of the Exchange Act, the Company shall file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the Commission thereunder, and will
take all actions reasonably necessary to enable holders of Registrable
Securities to sell such securities without registration under the Securities Act
within the limitation of the provisions of (a) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, (b) Rule 144A under the
Securities Act, as such Rule may be amended from time to time, if applicable, or
(c) any similar rules or regulations hereunder adopted by the Commission. Upon
the request of any Holder of Registrable Securities, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements.  

12

--------------------------------------------------------------------------------



11.            No Conflict of Rights. Except as otherwise provided in this
Section 11, without the consent of holders of 51% of the Registrable Securities,
the Company will not hereafter enter into any agreement with respect to its
securities which is inconsistent with the rights granted to the Holders in this
Agreement. Without limiting the generality of the foregoing, the Company will
not hereafter enter into or modify any agreement with respect to its securities
which grants, or modifies any existing agreement with respect to its securities
to grant, to a holder of its securities in connection with an incidental
registration of such securities equal or higher priority to the rights granted
to the Holders under Sections 2, 3 and 4 of this Agreement.


12.            Benefits of Agreement; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns, legal representatives and heirs.
Except as provided in Section 9 above, this Agreement does not create, and shall
not be construed as creating, any rights enforceable by any other Person.


13.            Complete Agreement. This Agreement constitutes the complete
understanding among the parties with respect to its subject matter and
supersedes all existing agreements and understandings, whether oral or written,
among them. No alteration or modification of any provisions of this Agreement
shall be valid unless made in writing and signed, on the one hand, by the
Holders of a majority of the Registrable Securities then outstanding and, on the
other, by the Company.


14.              Section Headings. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


15.              Notices. All notices, offers, acceptances and other
communications required or permitted to be given or to otherwise be made to any
party to this Agreement shall be deemed to be sufficient if contained in a
written instrument delivered by hand, first class mail (registered or certified,
return receipt requested), telecopier or overnight air courier guaranteeing next
day delivery, if to the Company, at 8000 Centerview Parkway, Cordova, Tennessee
38018, Attention: David V. Lott, with a copy to Pryor Cashman Sherman & Flynn
LLP, 410 Park Avenue, New York, New York 10022, Attention: Eric M. Hellige,
Esq., and if to any Holder, to the address listed on Schedule A attached hereto
or at such other address as may have been furnished the Company in writing.


All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and the next business day after timely delivery to
the courier, if sent by overnight air courier guaranteeing next day delivery.
Any party may change the address to which each such notice or communication
shall be sent by giving written notice to the other parties of such new address
in the manner provided herein for giving notice.

13

--------------------------------------------------------------------------------



16.                Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without giving effect to the provisions, policies or principles thereof
respecting conflict or choice of laws.


17.                 Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original but all of which taken
together shall constitute one and the same agreement.


18.                 Severability. Any provision of this Agreement which is
determined to be illegal, prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such illegality,
prohibition or unenforceability without invalidating the remaining provisions
hereof which shall be severable and enforceable according to their terms and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
[remainder of page left intentionally blank]

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this Registration Rights Agreement
as of the date first set forth above.



 
LIMELIGHT MEDIA GROUP, INC.
         
By:  /s/David V. Lott                            
 
Name: David V. Lott
 
Title: Chief Executive Officer


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this Registration Rights Agreement
as of the date first set forth above.



 
Former IMPART Shareholders
             
/s/Laird Laabs                                                            
 
Laird Laabs
     
/s/Steven Corey                                                         
 
Steven Corey
   
 
/s/Steven Boscacci                                                      
Steven Boscacci
     
/s/Shane Bumbalo                                                      
 
Shane Bumbalo
     
/s/Stretton S. Brown                                                  
 
Stretton S. Brown


--------------------------------------------------------------------------------


 
Schedule A


Names and Addresses of Former IMPART Shareholders
 
 
[ON FILE WITH THE COMPANY]



--------------------------------------------------------------------------------